Citation Nr: 0722467	
Decision Date: 07/24/07    Archive Date: 08/02/07

DOCKET NO.  04-28 668A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUE

Entitlement to a rating in excess of 10 percent for a hearing 
loss disability, left ear.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

L.A. Howell, Counsel


INTRODUCTION

The veteran served on active duty from January 1980 to 
October 1984.

This matter is on appeal from the Los Angeles, California, 
Department of Veterans Affairs (VA) Regional Office (RO).


FINDING OF FACT

The veteran has level XI hearing in the service-connected 
left ear; service connection has not been established for 
hearing loss of the right ear and, by VA regulation, any 
hearing loss of this ear is considered to be at Level I.


CONCLUSION OF LAW

The criteria for a rating in excess of 10 percent for left 
ear hearing loss have not been met.  38 U.S.C.A. §§ 1155, 
5103(a), 5103A (West 2002); 38 C.F.R. §§ 4.85, 4.86, 
Diagnostic Code (DC) 6100 (2006).


REASONS AND BASES FOR FINDING AND CONCLUSION

Disability evaluations are determined by the application of a 
schedule of ratings which is based on the average impairment 
of earning capacity.  38 U.S.C.A. § 1155 (West 2002); 38 
C.F.R., Part 4 (2006).  Separate diagnostic codes identify 
the various disabilities.  38 C.F.R. § 4.1 requires that each 
disability be viewed in relation to its history and that 
there be emphasis upon the limitation of activity imposed by 
the disabling condition.  38 C.F.R. § 4.2 requires that 
medical reports be interpreted in light of the whole recorded 
history, and that each disability must be considered from the 
point of view of the veteran working or seeking work.  
38 C.F.R. § 4.7 provides that, where there is a question as 
to which of two disability evaluations shall be applied, the 
higher evaluation is to be assigned if the disability picture 
more nearly approximates the criteria required for that 
rating.  Otherwise, the lower rating is to be assigned.

The regulations do not give past medical reports precedence 
over current findings.  Francisco v. Brown, 7 Vet. App. 55, 
58 (1994).  While the evaluation of a service-connected 
disability requires a review of the appellant's medical 
history with regard to that disorder, the United States Court 
of Appeals for Veterans Claims (Court) has held that, where 
entitlement to compensation has already been established, and 
an increase in the disability rating is at issue, the present 
level of disability is of primary concern.  Id.; 38 C.F.R. §§ 
4.1, 4.2 (2006).

In addition to the laws and regulations outlined above, in 
general, to evaluate the degree of disability from defective 
hearing, the rating schedule establishes eleven auditory 
acuity levels from Level I for essentially normal acuity 
through Level XI for profound deafness.  38 C.F.R. § 4.85, 
Tables VI, VIa, VII.  Organic impairment of hearing acuity is 
measured by the results of controlled speech discrimination 
tests together with the average hearing threshold level as 
measured by a pure tone audiometry test in the frequencies of 
1,000, 2,000, 3,000, and 4,000 cycles per second.  See 38 
C.F.R. § 4.85(a), (d).  

Further, the regulation include additional provisions that 
pertain to "exceptional patterns of hearing impairment" 
under 38 C.F.R. § 4.86.  Specifically, when the puretone 
threshold at each of the four specified frequencies (1,000, 
2,000, 3,000, and 4,000 Hertz) is 55 decibels or more, Table 
VI or Table VIa is to be used, whichever results in the 
higher numeral.  38 C.F.R. § 4.86(a) (2006).  

Additionally, when the puretone threshold is 30 decibels or 
less at 1,000 Hertz, and 70 decibels or more at 2,000 Hertz, 
Table VI or Table VIa is to be used, whichever results in the 
higher numeral.  Thereafter, that numeral will be elevated to 
the next higher numeral.  38 C.F.R. § 4.86(b) (2006).  

Ratings of hearing loss disability involve mechanical 
application of the rating criteria to the findings on 
official audiometry.  See Lendenmann v. Principi, 3 Vet. App. 
345 (1992).  The schedular evaluations are intended to make 
proper allowance for improvement by hearing aids.  38 C.F.R. 
§ 4.86 (2006).  

The veteran underwent VA audiometric examinations in February 
2003 and November 2004.  While the February 2003 examiner 
questioned the veteran's test reliability and validity, both 
examinations are nearly identical, particularly as they 
related to left ear hearing loss.  As noted above, since she 
is service-connected for only the left ear, the right ear is 
considered normal for VA purposes.  Considering the most 
recent examination, pure tone thresholds, in decibels, were 
as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
n/a
n/a
n/a
n/a
n/a
LEFT
n/a
110
110
110
110

The average decibel loss was 110 for the left ear.  Speech 
audiometry revealed speech recognition ability of 0 percent.  
The diagnosis was profound sensorineural hearing loss in the 
left ear.  

Under any applicable regulation, the veteran has a numeric 
designation of XI for her left ear hearing loss; the highest 
numeric designation available.  Application of 38 C.F.R. 
§ 4.85, Table VII resulted in a finding that she is entitled 
to Level I for her nonservice-connected right ear, and Level 
XI for her service-connected left ear resulting in a 10 
percent rating, but no more.

Parenthetically, the Board notes that the most recent VA 
examiner suggested that hearing loss in both the left and the 
right ears was related to service.  Although the issue of 
service connection for right ear hearing loss is not before 
the Board, a review of the record reveals that a higher 
rating would not be warranted even if service connection for 
right ear hearing loss was warranted.  

Thus, based on the evidence above and in light of the 
applicable regulations, the Board finds that no more than the 
current 10 percent rating is warranted for the veteran's 
service-connected left ear hearing loss disability.  As noted 
above, ratings for hearing loss are determined by a 
mechanical application of the audiometric findings to the 
rating provisions and the Board has no choice but to deny the 
veteran's claim for a higher rating.  See Lendenmann v. 
Principi, 3 Vet. App. 345, 349 (1992).

Finally, the Veterans Claims Assistance Act of 2000, 38 
U.S.C.A. §§ 5100, 5102-5103A, 5106, 5107, 5126 (West 2002 & 
Supp. 2006), 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) 
(2006), requires VA to assist a claimant at the time that he 
or she files a claim for benefits.  As part of this 
assistance, VA is required to notify claimants of what they 
must do to substantiate their claims.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b)(1).

The notice required by the VCAA can be divided into four 
elements.  Specifically, VA must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that the claimant is to 
provide; (3) that VA will attempt to obtain; and (4) request 
that the claimant provide any evidence in his or her 
possession that pertains to the claim.  Beverly v. Nicholson, 
19 Vet. App. 394, 403 (2005) (outlining VCAA notice 
requirements).  

In addition, the notice requirements of the VCAA apply to all 
five elements of a service-connection claim, including: (1) 
veteran status; (2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).  Further, this notice must include notice that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.  
Id. at 486.  

VCAA notice errors are presumed prejudicial unless VA shows 
that the error did not affect the essential fairness of the 
adjudication.  To overcome the burden of prejudicial error, 
VA must show (1) that any defect was cured by actual 
knowledge on the part of the claimant; (2) that a reasonable 
person could be expected to understand from the notice what 
was needed; or, (3) that a benefit could not have been 
awarded as a matter of law.  See Sanders v. Nicholson, No. 
06-7001 (Fed. Cir. May 16, 2007).  

In January 2003, prior to the initial adjudication of the 
claim, the veteran was notified of the evidence not of record 
that was necessary to substantiate the claim.  She was told 
that she needed to provide medical evidence, including the 
names and addresses of doctors who treated her, evidence of 
recent treatment, including VA and non-VA treatment, and 
sufficient information so that VA could request records.  She 
was informed that VA would attempt to obtain medical records, 
employment records, or records from other federal agencies, 
and would provide a medical examination or get a medical 
opinion if one was needed.  

It was also requested that she provide evidence in her 
possession that pertained to the claim. There is no 
allegation from the veteran that she has any evidence in her 
possession that is needed for a full and fair adjudication of 
this claim.  Under these circumstances, the Board finds that 
the notification requirements of the VCAA have been satisfied 
as to both timing and content.

With respect to the Dingess requirements, the veteran was 
given notice of what type of information and evidence she 
needed to substantiate her claim for an increased rating as 
this is the premise of the claim.  It is therefore inherent 
in the claim that the veteran had actual knowledge of the 
rating element of her claim; however, she was not provided 
with notice of the type of evidence necessary to establish an 
effective date for the disability on appeal.  Nonetheless, 
any questions as to the appropriate effective date to be 
assigned are moot as the claim has been denied.  

Therefore, adequate notice was provided to the appellant 
prior to the transfer and certification of her case to the 
Board and complied with the requirements of 38 U.S.C. § 
5103(a) and 38 C.F.R. § 3.159(b).  

Next, the VCAA requires that VA make reasonable efforts to 
assist the claimant in obtaining evidence necessary to 
substantiate a claim.  VA's duty to assist includes (1) 
obtaining records not in the custody of a federal department 
or agency; (2) obtaining records in the custody of a federal 
department or agency; (3) obtaining service medical records 
or other records relevant to active duty and VA or VA-
authorized medical records; and, (4) providing medical 
examinations or obtaining medical opinions if necessary to 
decide the claim.  See 38 C.F.R. § 3.159(c).  

VA has a duty to obtain a medical examination if the evidence 
establishes (1) a current disability or persistent or 
recurrent symptoms of a disability, (2) an in-service event, 
injury, or disease, (3) current disability may be associated 
with the in-service event, and (4) there is insufficient 
evidence to make a decision on the claim.  See McClendon v. 
Nicholson, 20 Vet. App. 79 (2006).

In this case, the veteran's service medical records and all 
identified and authorized post-service medical records 
relevant to the issue on appeal have been requested or 
obtained.  Next, specific VA medical opinions pertinent to 
the issue on appeal were obtained in February 2003 and 
November 2004.  Therefore, the available records and medical 
evidence have been obtained in order to make an adequate 
determination as to this claim.  

In sum, the Board finds the duty to assist and duty to notify 
provisions of the VCAA have been fulfilled and no further 
action is necessary under the mandate of the VCAA.


ORDER

Entitlement to a rating in excess of 10 percent for a hearing 
loss disability, left ear, is denied.



____________________________________________
C. CRAWFORD
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


